      Case 5:20-cv-00119-RV-HTC Document 21 Filed 07/23/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION



CLIFTON JAMES HAIRSTON,

      Plaintiff,

v.                                         Case No. 5:20-CV-119-RV-HTC

ANDREW SAUL, Commissioner
 of Social Security,

     Defendant.
______________________________/

                                    ORDER

      The magistrate judge issued a Report and Recommendation on July

9, 2021 (ECF No. 19). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to

Title 28, United States Code, Section 636(b)(1). I have made a de novo

determination of all timely filed objections.

      Having considered the Report and Recommendation, and the timely

filed objections thereto (doc. 20), I have determined the Report and

Recommendation should be adopted.
       Case 5:20-cv-00119-RV-HTC Document 21 Filed 07/23/21 Page 2 of 2

                                                                  Page 2 of 2



       Accordingly, it is now ORDERED as follows:

       1.     The magistrate judge’s Report and Recommendation (ECF No.

19) is adopted and incorporated by reference in this order.

       2.     The decision of the Commissioner is AFFIRMED.

       3.     The clerk of court is directed to enter judgment accordingly,

pursuant to sentence four of 42 U.S.C. §. 405(g), AFFIRMING the decision

of the Commissioner.

       4.     The Clerk is directed to close this case.

       DONE AND ORDERED on this 23rd day of July, 2021.


                                s/ Roger Vinson
                                ROGER VINSON
                                SENIOR UNITED STATES DISTRICT JUDGE




5:20-cv-119-RV-HTC
